DETAILED ACTION
	Claims 1-18 are pending in the present application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	The following continuing data is acknowledged in the instant application file:
CONTINUING DATA
This application is a CON of 16/668,743 10/30/2019 PAT 11001589
16/668,743 is a CON of 16/196,217 11/20/2018 PAT 10508119
16/196,217 is a CON of 15/571,291 11/02/2017 PAT 10183947
15/571,291 is a 371 of PCT/EP2016/059848 05/03/2016
PCT/EP2016/059848 has PRO 62/156,424 05/04/2015

Information Disclosure Statement
	The Information Disclosure Statement filed on July 29, 2021 has been considered by the Examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 12, 16, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,183,947. Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to the same art specific subject matter.
The ‘947 patent is drawn to compounds of the formula 
    PNG
    media_image1.png
    242
    198
    media_image1.png
    Greyscale
, which is similar in scope to present claim 12.  The ‘947 patent corresponds to the present claims where R1 is H, R2 is H or F, R3 is H, R4 is H or CH3, X1 is CH or CCH3, X2 is N, X3 N is NR6, X4 is CR5, R5 and R6 are taken together to form a 6 membered heterocyclic ring.  While the patented claims are not drawn to the methods of use recited in present claims 1-8, 12, 16, and 18, the disclosure is drawn to using the compounds to treat diseases or conditions in which inhibition of FLAP is beneficial.  As the courts have ruled that the method of use in inseparable from the product, the claims conflict.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,508,119. Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to the same art specific subject matter.
The ‘119 patent is drawn to compounds of the same formula as that depicted in the present claims.  While the patented claims are not drawn to the methods of use recited in present claims 1-18, the disclosure is drawn to using the compounds to treat diseases or conditions in which inhibition of FLAP is beneficial.  As the courts have ruled that the method of use in inseparable from the product, the claims conflict.
Claims 1-8, 12, 16, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,001,589. Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to the same art specific subject matter.
The ‘589 patent is drawn to methods of treating diseases of conditions in which inhibition of FLAP is beneficial comprising administering to a patient in need thereof compounds of the formula 
    PNG
    media_image1.png
    242
    198
    media_image1.png
    Greyscale
, which is similar in scope to present claim 12.  The ‘589 patent corresponds to the present claims where R1 is H, R2 is H or F, R3 is H, R4 is H or CH3, X1 is CH or CCH3, X2 is N, X3 N is NR6, X4 is CR5, R5 and R6 are taken together to form a 6 membered heterocyclic ring.
Conclusion
Claims 1-18 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626